UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from September 17, 2007 to October 17, 2007 Commission File Number of issuing entity: 333-129844-05 LB-UBS COMMERCIAL MORTGAGE TRUST 2007-C1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-129844 STRUCTURED ASSET SECURITIES CORPORATION II (Exact name of depositor as specified in its charter) Lehman Brothers Holdings Inc. and UBS Real Estate Investments Inc. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 42-1727564 42-1727570 42-1727574 (I.R.S. Employer Identification No.) c/o LaSalle Bank National Association 135 South LaSalle Street Chicago, Illinois 60603 (Address of principal executive offices of the issuing entity) (Zip Code) 312-904-7323 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Classes A-1, A-2, A-3, A-AB, A-4, A-1A,A-M, A-J, B, C, D, E, F, X-CP, and X-W. o o x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o SEC 2503 (03-05) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. Attached as Exhibit 99.1 is themonthly distribution report for the period referenced above, delivered by the trustee to the holders of LB-UBS Commercial Mortgage Trust 2007-C1, Commercial Mortgage Pass-Through Certificates, Series 2007-C1, pursuant to the pooling and servicing agreement dated February 12, 2007 (the “Pooling and Servicing Agreement”), among the depositor, Keycorp Real Estate Capital Markets, Inc.,as master servicer, Midland Loan Services, Inc., as special servicer and LaSalle Bank National Association, as trustee. PART II - OTHER INFORMATION Item 2. Legal Proceedings. None. Item 3. Sales of Securities and Use of Proceeds. None. Item 4. Defaults Upon Senior Securities. Contained within Item 1, if any. Item 5. Submission of Matters to a Vote of Security Holders. None. Item 6. Significant Obligors of Pool Assets. None. Item 7. Significant Enhancement Provider Information. None. Item 8. Other Information. None. Item 9. Exhibits. (a) 99.1 Monthly distribution report pursuant to Section 4.02 of the Pooling and Servicing Agreement for the period referenced above. The date and time stamp on the attached monthly distribution report is 16-Oct-2007 - 13:43. SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Structured Asset Securities Corporation II Date: October 26, 2007 /s/ David Nass By: David Nass Title: Senior Vice President
